Exhibit 10(a)

 

LOGO [g813177g0927072629310.jpg]   

Elizabeth A. Duke

Chair of the Board of Directors

Wells Fargo & Company

420 Montgomery Street

San Francisco, CA 94104

Charles W. Scharf

September 26, 2019

SUBJECT: OFFER OF EMPLOYMENT

Dear Charlie:

On behalf of the Wells Fargo & Company (“Wells Fargo”) Board of Directors (the
“Board”), I am pleased to extend you an offer of employment as Chief Executive
Officer (“CEO”) and President, and appointment as a member of the Board of
Directors. As we discussed, your employment as outlined in this offer letter and
your appointment to the Board is subject to a prior written determination of no
supervisory objection from the Office of the Comptroller of the Currency, and
your ongoing Board membership is subject to annual election by shareholders
starting at the annual shareholder meeting in 2020. You will also serve as the
CEO and President, and as a member of the Board, of Wells Fargo Bank, N.A. Your
start date will be mutually agreed upon based on the fulfillment of your
obligations to your prior employer.

As Wells Fargo’s CEO, you will have the opportunity to lead the organization
forward by driving transformational change that builds and protects the
long-term value of a proud institution striving to serve its customers and
communities in the best-possible way. Please review all the details related to
this offer summarized below.

ANNUAL COMPENSATION

Your annual base-salary rate will be $2,500,000, subject to review from time to
time for increase but not decrease. You will receive your base salary every two
weeks on the Friday following the end of each two-week pay period. Your base
salary compensates you for all hours worked in any given week and your biweekly
base-salary calculation will be based on the exact number of business days
within each calendar year.

You will be eligible for an annual bonus under the Wells Fargo Bonus Plan
(“Bonus Plan”), which is generally payable in March of the year following the
performance period, based on the successful completion of performance objectives
and terms and conditions of the Bonus Plan. Subject to the following paragraph,
your initial bonus eligibility will be a range from 0% to 300% of your annual
base salary, with a target bonus of 200%. Each year, you will be instrumental in
setting the performance objectives for determining the earned bonus awards.
Final determination of your earned award under the Bonus Plan will be at the
discretion of the Human Resources Committee (“HRC”) of the Board of Directors
with ratification by the Board. Payments may be in the form of cash, long-term
equity, long-term cash or a combination, as discretionarily determined by the
HRC.

Subject to the commencement of your employment with Wells Fargo and the
following sentence, for the 2019 performance year you will receive a cash award
of no less than $5,000,000 (100% of target) under the Bonus Plan, with no
proration for you having worked only a partial year during 2019. This bonus will
be payable in March 2020, and will be reduced by the amount of any annual
incentive compensation you receive from your prior employer for the 2019 bonus
year. In subsequent years, the determination and payment of your earned bonus
and other forms of compensation described in this offer will be subject to the
conditions and restrictions imposed under applicable laws, rules and
regulations. Except as expressly

 

1 of 6



--------------------------------------------------------------------------------

provided otherwise herein, your rights to, or receipt of, compensation pursuant
to this offer may be limited, modified, delayed, cancelled or recovered to
ensure compliance with all such applicable laws, rules, regulations and guidance
that may be issued thereunder.

As an important component of your annual compensation, you are also eligible to
receive annual long-term incentive awards each year beginning in February of
2020 in the form of Performance Shares (“PSs”) or other forms of long-term
awards. Annual awards are determined by and subject to approval by the HRC with
ratification by the Board of Directors. In connection with the approval of your
hire, the HRC has approved, and the Board has ratified, subject to your
employment through the grant date, a grant to you in February 2020 of a PS Award
of $15,500,000 in target value (the “Initial Annual Award”), subject to the
vesting period and other conditions, including those outlined in the applicable
award agreement provided once the award is granted.

Equity awards, including the Initial Annual Award and the Replacement Award (as
defined below), will be made under the Wells Fargo & Company Long Term Incentive
Compensation Plan or a successor plan (“LTICP”). For purposes of the Initial
Annual Award and any future PS awards granted to you under the LTICP, the
performance measurement will exclude the impact of any penalties or other
charges related to litigation, investigations or examinations arising out of
retail sales practices of the Company or arising out of other material
regulatory matters related to conduct of the Company, in each case during
periods prior to your commencement of employment with Wells Fargo. In addition,
for purposes of the LTICP and any future equity award, “Retirement” shall mean
termination of employment after reaching (i) age 55 with five completed years of
service or (ii) such more favorable treatment as may apply based on the
practices of Wells Fargo in effect from time to time.

REPLACEMENT FOR FORFEITED AWARDS

You will receive an award to replace compensation forfeited as a result of your
departure from your prior employer, with an aggregate value of $25,982,686 on
the date of the commencement of your employment (such award, the “Replacement
Award”). The Replacement Award will be granted to you in the form of 570,421
Wells Fargo Restricted Share Rights (“RSRs”), which will vest in equal annual
installments on the first through fifth anniversaries of your start date,
subject to your continuous employment with Wells Fargo (or earlier termination
by Wells Fargo other than for Cause or by you as a result of your Resignation
Due to a Material Breach, each as defined below). Such RSRs will be subject to
the terms of this offer letter and the terms of Wells Fargo’s standard form of
equity award agreements for executive officers to the extent not inconsistent
with this offer letter. The Replacement Award has been approved by the HRC and
the Board. The Replacement Award value is based on the schedule of outstanding
awards at your prior employer that you provided, using the average closing
prices at your prior employer for all trading days during the month of August
2019, which is $43.15, and will be subject to provision of documentation
regarding the forfeiture of the related award from your prior employer. A
comparably calculated Wells Fargo average closing price for August 2019 of
$45.55 is used for conversion to equivalent value at Wells Fargo. In addition to
the Replacement Awards described above, to the extent that, as a result of the
reduction of any notice period owed to your prior employer, you forfeit or incur
obligations to reimburse your prior employer for equity compensation that vested
prior to your commencement of employment with the Company, then upon
presentation to the Chair of the HRC of evidence, acceptable to the HRC Chair,
within 30 days after you have knowledge that any such shares were actually
forfeited, recouped or cancelled by your prior employer, you will be granted, at
the next meeting of the HRC that is at least 30 days after presentation of such
evidence, a number of fully-vested Wells Fargo shares, determined as (x) the
number of forfeited prior employer shares times (y) the ratio of your prior
employer share price to the Wells Fargo share price (with both prices calculated
as the average (unadjusted) closing prices for all trading days during the last
calendar month completed prior to such forfeiture). For the avoidance of doubt,
Wells Fargo will not be obligated to replace any prior employer shares forfeited
as a result of any action that occurred during your employment with your prior
employer that was not directly related to your acceptance of an offer, or
commencement of employment, with Wells Fargo.

 

2 of 6



--------------------------------------------------------------------------------

“Resignation Due to Material Breach” means your resignation following Wells
Fargo’s material breach of a material provision of this offer letter (that
remains uncured for 30 days after you have provided written notice of the
material breach to Wells Fargo with a copy of such notice to the Chairs of the
HRC and Audit Committees), which notice must be provided within 30 days of your
knowledge of the alleged breach, and provided that you actually terminate your
employment within 30 days following the expiration of the cure period. “Cause”
means (1) the continued failure by you to substantially perform your duties;
(2) your conviction of a crime involving dishonesty or breach of trust,
conviction of a felony, or commission of any act that makes you ineligible for
coverage under the Company’s fidelity bond or otherwise makes you ineligible for
continued employment; or (3) your violation of the Company’s policies, including
but not limited to Wells Fargo’s Code of Ethics and Business Conduct (or the
Code applicable to your line of business), Anti-Bribery and Corruption Policy,
Information Security Policies, and Risk Management Accountability Policy. For
the avoidance of doubt, an event or conduct constituting Cause could take place
before or after your termination of employment.

DEFERRED COMPENSATION

You will be eligible to participate in Wells Fargo’s non-qualified deferred
compensation plan for highly compensated team members. Under this plan, you may
elect to defer up to 80% of your base salary and incentive/bonus compensation.
If you are interested in participating in this plan, please let David Galloreese
know, and he will confirm the details including enrollment and election timing.

BENEFITS PACKAGE, OTHER MATTERS

Wells Fargo provides a comprehensive benefits package to help team members
maintain their overall health and wellness and to achieve financial security.
The Company will promptly provide you with more-detailed benefits materials and
enrollment forms prior to your employment start date. Within 30 days following
the start of your employment, you will receive a payment in the amount of
$5,000, less any applicable withholdings, to cover transitional items, including
health care costs.

The CEO at Wells Fargo receives use of a car and driver for business purposes,
new installation and regular maintenance of home security systems, and spousal
travel to attend business-related events where spousal attendance is expected or
customary. Corporate aircraft also is available for business and personal travel
subject to the applicable Wells Fargo policy, and in the case of personal
travel, subject to reimbursement of incremental costs in a manner agreed by the
parties.

In addition, the CEO at Wells Fargo is identified as a “sensitive position.”
This requires you to complete a two week or 10 consecutive working-day mandatory
absence from the position responsibilities each calendar year to meet regulatory
requirements.

In connection with your position, you will not be required to relocate or engage
in travel that would result in a change to your current state of residence.

NEXT STEPS

When you start work, you will receive access to the Handbook for Wells Fargo
Team Members, tax forms, and additional paperwork that you will need to get
started. On your first day, please be sure to bring acceptable documents for
establishing your employment eligibility as outlined in the Conditions of
Employment at the end of this letter. You will need these documents in order to
complete your new-hire paperwork.

Once again, I would like to warmly welcome you to Wells Fargo! Once you have
completed your review of the offer letter and Conditions of Employment, as an
indication of your acceptance of our offer, please sign the last page of this
document.

 

3 of 6



--------------------------------------------------------------------------------

If you have any questions, please contact me. We look forward to having you join
us!

 

Sincerely, /s/ Elizabeth A. Duke

Elizabeth A. Duke

Chair of the Board of Directors

 

                                                             

 

4 of 6



--------------------------------------------------------------------------------

CONDITIONS OF EMPLOYMENT WELLS FARGO

The offer letter, including these Conditions of Employment, the Trade Secrets
Agreement, and the Arbitration Agreement, constitutes the entire agreement
between you and Wells Fargo. No other guarantees or promises of any kind have
been made concerning the terms of your employment. Only the HRC with
ratification by the Board may change or modify these terms.

Your employment with Wells Fargo has no specified term or length. Both you and
Wells Fargo have the right to terminate your employment at any time, with or
without advance notice and with or without cause. This is called “employment at
will.”

This offer is contingent on your ability to provide, on or before the first day
of employment, documentation that verifies your identification and eligibility
to work in the United States, as outlined by the Immigration Reform and Control
Act of 1986. As a result of federal legislation, and because Wells Fargo is a
federal contractor, this offer is also contingent on your ability to
successfully pass the federal E-Verify system check within the requisite period
permitted by the E-Verify rules. Further, it does not include an offer by Wells
Fargo for visa sponsorship.

As part of the process to verify your identity and eligibility to work in the
United States, you should take the following steps to be prepared on your first
day of employment:

1.    Access the electronic Form I-9, Employment Eligibility Verification, using
the Cisive system. A link to the system will be emailed to your home email
address before your hire date.

2.    Follow the instructions for completing section 1 of Form I -9.

3.    Determine which acceptable document(s) you will provide on your first day
of employment to verify your identity and eligibility to work in the United
States. The lists of acceptable documents are on Form I -9. Verify that the
documents meet the unexpired date(s) requirement under Form I -9 rules.

4.    Bring the original document(s) (including a picture ID for E-Verify
identification purposes) on your first day and each day thereafter until your
manager (or manager’s designee) completes the review and verification process.

As a federally insured institution, Wells Fargo is unable to employ individuals
who have been convicted of or participated in a pre-trial diversion program with
respect to a crime of dishonesty or breach of trust, or any person who does not
meet Wells Fargo’s bond requirements. Wells Fargo also may elect not to employ
individuals with certain convictions for crimes involving violence or
harassment. Therefore, this offer is contingent on the results of your
background investigation that includes fingerprinting, required regulatory
reviews and any ongoing screening for continued employment.

To protect Wells Fargo’s intellectual property and human capital, all new hires
are required to complete a corporate Trade Secrets Agreement. The Trade Secrets
Agreement contains an agreement not to disclose Wells Fargo trade secrets and
confidential and proprietary information, an agreement for non-solicitation, and
assignment of inventions to Wells Fargo if the inventions were made or conceived
while you were employed by Wells Fargo.

In addition, when employment disputes cannot be resolved internally, it is
helpful to do so through private arbitration instead of court. All new hires are
required to complete an Arbitration Agreement in which you and Wells Fargo
mutually agree to final and binding arbitration of your employment disputes when
they cannot be resolved internally.

By signing and submitting this offer letter, you accept and agree to all terms
and conditions of this offer of employment.

 

5 of 6



--------------------------------------------------------------------------------

Accepted and agreed to by:

 

/s/ Charles W. Scharf

    

September 26, 2019

Signature of Candidate

Charles W. Scharf

     Date

 

6 of 6